Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  December 16, 2014                                                                   Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  149270(52)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  JOHN KRUSAC, Personal Representative of the                                      Bridget M. McCormack
  ESTATE OF DOROTHY KRUSAC,                                                              David F. Viviano,
                                                                                                       Justices
            Plaintiff-Appellee,
                                                             SC: 149270
  v                                                          COA: 321719
                                                             Saginaw CC: 12-015433-NH
  COVENANT MEDICAL CENTER, INC., d/b/a
  COVENANT MEDICAL CENTER-HARRISON,
  d/b/a COVENANT HEALTHCARE,
             Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, the motion of Michigan’s State Long Term Care
  Ombudsman Program to permit the late filing of the brief amicus curiae is GRANTED.
  The amicus brief submitted on December 11, 2014, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 16, 2014